PATTERSON, Acting Chief Judge.
The State appeals from a final disposition order which suspends L.J.R.’s driver’s license for six months. The State contends that LJ.R.’s driving privileges should have been suspended for two years, pursuant to section 322.056, Florida Statutes (1997). For the reasons stated in State v. M.L.R., No. 98-01096, 722 So.2d 259 (Fla. 2d DCA 1998), we hold that a six-month suspension was proper pursuant to section 322.056 because the State failed to prove that L.J.R. had a “subsequent violation” regarding an alcohol, drug, or tobacco offense. Accordingly, we affirm the six-month suspension of L.J.R.’s driving privileges.
Affirmed.
ALTENBERND and SALCINES, JJ., Concur.